UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 6-K Report of Foreign Private Issuer Pursuant to Rule 13a-16 or 15d-16 Under the Securities Exchange Act of 1934 For August 9, 2012 Commission File Number: 001-32482 SILVER WHEATON CORP. (Translation of registrant’s name into English) Suite 3150, 666 Burrard Street Vancouver, British Columbia V6C 2X8 (604) 684-9648 (Address of principal executive office) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-FoForm 40-Fþ Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1): o Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7): o SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. SILVER WHEATON CORP. (Registrant) August 9, 2012 By: /s/ Curt Bernardi Name: Curt Bernardi Title: Senior Vice President, Legal and Corporate Secretary EXHIBIT INDEX The following is a list of Exhibits included as part of this Report on Form 6-K: News release dated August 9, 2012. Management's Discussion and Analysis and Unaudited Interim Consolidated Financial Statementsfor the period ended June 30, 2012. Certificate of the Chief Executive Officer regarding the “Certification of Interim Filings” pursuant to Form 52-109F2. Certificate of the Chief Financial Officer regarding the “Certification of Interim Filings” pursuant to Form 52-109F2. 2
